Citation Nr: 0940646	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
January 1971 and was given a general discharge Under 
Honorable Conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim for service connection for hepatitis C.  Also on appeal 
is a November 2006 RO rating decision, which denied the 
Veteran's application to reopen his previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected disability, for failure to submit new and material 
evidence.

In February 2009, the issue of whether new and material 
evidence was submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder was 
remanded to the RO for additional procedural development, 
including furnishing the Veteran with adequate notice of the 
VCAA with application to reopen claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Following this 
development, the case was readjudicated by the RO in April 
and May 2009.  The denial of the Veteran's application to 
reopen his claim in this regard was affirmed and the appeal 
was returned to the Board in June 2009.

In correspondence dated in 2002, and in the Veteran's 
attorney's brief before the United States Court of Appeals 
for Veterans Claims (Court) in March 2009, statements were 
presented indicating that the Veteran is also claiming 
entitlement to an increased (compensable) rating for his 
service-connected serum hepatitis.  As this issue has not 
been adjudicated, it is referred to the RO for appropriate 
action.

For the reasons discussed below, the appeal is REMANDED to 
the Department of Veterans Affairs Regional Office.  VA will 
notify the appellant and his representative if further action 
is required on their part.


REMAND

The Veteran is presently service connected only for serum 
hepatitis, rated as noncompensably disabling.  He now seeks 
VA compensation for hepatitis C, which is a disease that is 
clinically separate and distinguishable from serum hepatitis 
and thus constitutes a new claim for service connection.

The claim for service connection for hepatitis C was denied 
in a June 2006 Board decision.  However, the Veteran appealed 
this adverse appellate decision to the Court, which vacated 
the Board's denial in a March 2009 memorandum decision and 
remanded the issue to the Board for further evidentiary 
development.  Specifically, the Court found that VA breached 
its duty to assist the Veteran in developing his claim when 
it failed to make an attempt to obtain Social Security 
Administration (SSA) records that the Veteran indicated were 
pertinent to his claim and in the possession of the SSA 
office in Hays, Kansas.  It therefore remanded the case so 
that an effort could be undertaken to obtain and include 
these records in the evidence.  (See Murincsak v. Derwinski, 
2 Vet. App. 363, 371 (1992); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Baker v. Brown, 11 Vet. App. 163 (1998).  VA's 
duty to assist includes a duty to obtain SSA records, whether 
the issue is service connection or for an increased rating.  
See also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  
VA cannot determine relevance of records asserted to support 
a claimant's claim until it first obtains them for review and 
consideration.)

The Court further found breach of VA's duty to assist for 
failure to obtain VA medical records at the Denver, Colorado 
and Sheridan, Wyoming VA Medical Centers from 1991, which 
were identified by the Veteran as relevant to his hepatitis C 
claim in that they reflect psychiatric treatment in 1991 for 
depression and bipolar disorder that he attributes to his 
hepatitis C diagnosis.  (See Jolley v. Derwinski, 1 Vet. App. 
37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  VA's statutory duty to assist a claimant in 
developing facts pertinent to his claim encompasses searching 
for records in its possession, especially VA records 
expressly sought by the claimant.)

The Court also found that the findings and nexus opinion 
obtained in a 2006 VA medical examination addressing the 
hepatitis C claim were inadequate for adjudication purposes 
because the opinion (which the Board had relied upon to 
support its denial) only addressed the relationship between 
the Veteran's hepatitis C with his service-connected serum 
hepatitis, but failed to adequately address how the Veteran's 
claimed risk factors and risk behaviors in service related 
to, or were the likely etiology of his current hepatitis C 
diagnosis.  In this regard, the Veteran related a history of 
in-service risk factors that included being inoculated with a 
common inoculation gun used for administering mass 
immunizations, exposure to the blood of other men when he was 
the victim of a physical assault, engaging in high-risk 
sexual activities, being treated for sexually-transmitted 
diseases, using illegal drugs, being stabbed with a needle by 
a fellow serviceman who was using it to draw a tattoo on his 
body, sharing razors, and donating blood and plasma.  The 
Court therefore remanded the case so that a medical opinion 
could be obtained that includes discussion as to how the 
above factors relate to the Veteran's current hepatitis C 
diagnosis.  (See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.)

Therefore, in view of the Court's determinations in its March 
2009 memorandum decision as discussed above, the Board must 
remand this case to the RO so that the appropriate 
evidentiary development may be undertaken that complies with 
the directives of the Court's remand.

In the Court's March 2009 memorandum decision, it noted the 
Veteran's assertion that "he was approved for Social 
Security disability benefits . . . for manic depression, 
bipolar disorder, and mood swings that were 'brought on by 
the [h]epatitis C.'"  The Court's vacatur of the Board's 
denial of service connection for hepatitis C and the 
indication that the SSA and VA records that are the subject 
of the Court's remand may link the Veteran's psychiatric 
diagnoses with his hepatitis C means that the ultimate 
determination as to whether the hepatitis C is service 
connected has an outcome determinative impact on the issue of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (to include as secondary to a 
service-connected disability).  Therefore, the issue of 
whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder (to include as secondary to a service-
connected disability) is inextricably intertwined with the 
claim for VA compensation for hepatitis C; the new and 
material evidence claim will therefore be held in abeyance 
pending resolution of the hepatitis C issue.  

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following action:

1.  Pursuant to the Court's remand, the 
SSA office in Hays, Kansas, should be 
contacted by the RO and a request made 
for VA to be provided with copies of 
those records, including medical records, 
pertaining to the Veteran's claim for SSA 
disability benefits for association with 
his claims folder.  

2.  Pursuant to the Court's remand, the 
RO should contact the Denver, Colorado 
and Sheridan, Wyoming VA Medical Centers 
and request that it be provided with 
copies of any medical records pertaining 
to the Veteran's psychiatric treatment 
for depression, bipolar disorder and/or 
hepatitis C in 1991.  

3.  All attempts to procure the above 
records should be documented in the file.  
If the RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran may be provided 
with the opportunity to obtain and submit 
those records for VA review. 

4.  Thereafter, the RO must arrange for 
the Veteran to undergo the appropriate 
VA examination for the purpose of 
obtaining a nexus opinion that addresses 
how the Veteran's claimed in-service 
risk factors and risk behaviors related 
to, or were the likely etiology of his 
current hepatitis C diagnosis.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examining 
physician must review pertinent 
documents in the Veteran's claims folder 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was conducted.

Pursuant to the Court's remand, the 
examining physician's nexus opinion must 
include discussion as to the following 
factors relate to the Veteran's current 
hepatitis C diagnosis:  

(a.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of being inoculated with a 
common inoculation gun used for 
administering mass immunizations, 
employing the inoculation 
equipment, procedures, and 
protocols used by service medical 
personnel during his period of 
active duty from December 1968 to 
January 1971, caused or contributed 
to his current diagnosis of 
hepatitis C? 

(b.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of exposure to another 
person's blood when he was the 
victim of a physical assault during 
service caused or contributed to 
his current diagnosis of hepatitis 
C?  (See Veteran's claims file; 
service treatment report dated 
December 30, 1970, showing 
treatment for soft tissue injuries 
after being beaten by three 
soldiers and kicked in the head.)

(c.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of engaging in high-risk 
sexual activities during service 
caused or contributed to his 
current diagnosis of hepatitis C?

(d.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of being treated for 
sexually-transmitted diseases 
during service caused or 
contributed to his current 
diagnosis of hepatitis C?  (See 
Veteran's claims file; service 
treatment report dated July 14, 
1969, showing treatment for 
complaints of discharge and a 
burning sensation on urination, 
including prescription of the oral 
antibiotic Gantrisin.)

(e.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of using illegal drugs 
during service caused or 
contributed to his current 
diagnosis of hepatitis C?  (See 
Veteran's claims file; service 
treatment report dated June 12, 
1970, showing treatment for anxiety 
from drug abuse (LSD and hashish), 
service treatment report dated 
August 29, 1970, showing treatment 
for history of drug abuse with 
diagnostic impression of drug abuse 
with possible overdose of LSD, and 
service treatment report dated 
November 18, 1970, showing 
treatment for LSD flashbacks.)

(f.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of being stabbed during 
service with a tattoo needle by a 
fellow serviceman who was using the 
needle to draw a tattoo on his own 
body caused or contributed to his 
current diagnosis of hepatitis C?

(g.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of sharing shaving razors 
with other men during service 
caused or contributed to his 
current diagnosis of hepatitis C?

(h.)  Is it at least as likely as 
not (50 percent or greater 
probability) that the Veteran's 
history of donating blood and 
plasma employing the phlebotomy 
procedures and protocols in use by 
service medical personnel during 
his period of active duty from 
December 1968 to January 1971 
caused or contributed to his 
current diagnosis of hepatitis C?   

A complete rationale for all opinions 
must be provided.  If the physician 
presenting the opinions is unable to 
present any opinion without resorting to 
speculation, it must be so noted.  

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the aforementioned examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained and added 
to the claims folder which shows that 
notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for hepatitis C and whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder (to include 
as secondary to a service-connected 
disability).  If the either benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The RO is respectfully reminded that a remand by the Board 
confers on a Veteran or other claimant the right to 
compliance with the remand order and imposes on the Secretary 
of VA a concomitant duty to ensure compliance with the terms 
of such an order.  See Stegall v. West, 11 Vet. App. 268 
(1998).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

